DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 20 November 2020 was not entered for the reasons detailed in the advisory action and notice of non-compliant amendment mailed 04 December 2020 and the notice of non-compliant amendment mailed 14 January 2021.
In response to the notices, Applicant filed a supplemental response on 19 January 2021.  By this response, Claims 1, 4, 7, 8, 10, 15, 16, 18, 19, 22, 25, 26, 28, 33, 34, and 36 have been amended.  Claims 3, 6, 14, 17, 21, 24, 32, 35, 37, and 38 have been canceled.  New Claims 39 and 40 have been added.  Applicant's submission filed on 19 January 2021 has been entered.  Claims 1, 4, 5, 7-13, 15, 16, 18, 19, 22, 23, 25-31, 33, 34, 36, 39, and 40 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Solow was relied upon for disclosure of transmitting a plurality of messages each including the encrypted message and one of the shares (see Solow, paragraph 0047, as previously cited).  Further, the claims do not explicitly recite transmitting “all of the key shares”.  Applicant further argues that neither Solow nor Ryhorchuk discloses transmitting the messages where every message includes the encrypted secret message and a different key share (page 11 of the present response, citing Solow, paragraph 0047, and Ryhorchuk, column 3, lines 51-54).  However, at least Ryhorchuk discloses that each message includes a different key share (see column 10, lines 3-25, for example), and therefore, the combination suggests that each message could include the secret message as in Solow (paragraph 0047) and a different key share as in Ryhorchuk (column 10, lines 3-25).
Therefore, for the reasons detailed above, the Examiner maintains the grounds of rejection as set forth below.
.

Drawings

The objection to Figure 8 is withdrawn in light of the amended drawing received.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn, because the amendments to the claims have raised new issues, as detailed below.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  New Claim 39 recites “a number of the plurality of receiving computing devices is less than a number of plurality of messages each including the encrypted secret message”.  There is not clear antecedent basis in the specification for this particular constraint on the number of devices.  New Claim 40 recites “generating… the secret message using at least a first local function call in a secure memory”, “encrypting… the secret message using at least a second local function call in the secure memory”, and “splitting… the first private key into the plurality of key shares .

Claim Objections

The objections to Claims 1 and 19 are withdrawn in light of the amendments to the claims.
Claim 28 is objected to because of the following informalities:  
In Claim 28, line 1, “An computing device” should read “A computing device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claim 37 under 35 U.S.C. 112(a) is moot in view of the cancellation of the claim.  The rejection of Claims 3, 7, 14, 18, 21, 25, 32, 36, and 38 under 35 U.S.C. 112(b) as indefinite is withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.  The rejection of Claims 4, 5, 15, 16, 22, 23, 33, and 34 under 35 U.S.C. 112(b) is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.  The rejection of Claims 3, 14, 21, and 32 under 35 U.S.C. 112(d) as being of improper dependent form is moot in light of the cancellation of the claims.  The rejection of Claims 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Claim 39 recites “a number of the plurality of receiving computing devices is less than a number of plurality of messages each including the encrypted secret message”.  There appears to be no mention in the specification of this particular constraint on the number of devices.  Further, Applicant has not pointed out where the amended claim is supported.  See MPEP § 2163.04.  Therefore, there is not clear written description of the claimed subject matter in the specification.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 16, 22, 23, 34, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites using an authenticated encryption algorithm and a public key; however, because authenticated encryption algorithms are symmetric (secret key) 
Claim 5 recites specific modes of AES.  However, AES is a symmetric encryption algorithm, whereas Claim 1 requires encryption using a private key pair for asymmetric encryption.  These limitations are contradictory, and therefore, it is not possible to determine the proper scope of Claim 5.
Claim 16 recites decrypting using a private key and a mode of AES.  However, AES is a symmetric algorithm that uses a secret key rather than a private key.  These limitations are contradictory, and therefore, it is not possible to determine the proper scope of Claim 16.
Claim 22 recites using an authenticated encryption algorithm and a public key; however, because authenticated encryption algorithms are symmetric (secret key) algorithms, these limitations are contradictory, and therefore, it is not possible to determine the proper scope of Claim 22.
Claim 23 recites specific modes of AES.  However, AES is a symmetric encryption algorithm, whereas Claim 1 requires encryption using a private key pair for asymmetric encryption.  These limitations are contradictory, and therefore, it is not possible to determine the proper scope of Claim 23.
Claim 34 recites decrypting using a private key and a mode of AES.  However, AES is a symmetric algorithm that uses a secret key rather than a private key.  These limitations are contradictory, and therefore, it is not possible to determine the proper scope of Claim 34.

Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 16, 22, 23, and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to 
Claim 4 recites using an authenticated encryption algorithm and a public key; however, because authenticated encryption algorithms are symmetric (secret key) algorithms, these limitations are contradictory, and therefore, Claim 4 does not clearly include all of the limitations of Claim 1 from which it depends.
Claim 5 recites specific modes of AES.  However, AES is a symmetric encryption algorithm, whereas Claim 1 requires encryption using a private key pair for asymmetric encryption.  These limitations are contradictory, and therefore Claim 5 does not clearly include all of the limitations of Claim 1 from which it depends.
Claim 16 recites decrypting using a private key and a mode of AES.  However, AES is a symmetric algorithm that uses a secret key rather than a private key.  These limitations are contradictory, and therefore, Claim 16 does not clearly include all of the limitations of Claim 10 from which it depends.
Claim 22 recites using an authenticated encryption algorithm and a public key; however, because authenticated encryption algorithms are symmetric (secret key) algorithms, these limitations are contradictory, and therefore, Claim 22 does not clearly include all of the limitations of Claim 19 from which it depends.
Claim 23 recites specific modes of AES.  However, AES is a symmetric encryption algorithm, whereas Claim 1 requires encryption using a private key pair for asymmetric encryption.  These limitations are contradictory, and therefore, Claim 23 does not clearly include all of the limitations of Claim 19 from which it depends.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 19, 22, 23, 25-27, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Solow et al, US Patent Application Publication 2014/0195809, in view of Ryhorchuk et al, US Patent 9582671.

Ryhorchuk discloses a method that includes splitting a first private key into shares in accordance with a threshold number less than the number of shares where messages each include a different one of the shares (for example, see column 10, lines 3-25, two out of three shares required), where the private key is to be used for decryption and is different from a public key used for encryption (column 10, lines 3-25; see also column 16, line 51-column 17, line 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Solow by substituting the symmetric key with the asymmetric key of Ryhorchuk, in order to prevent access by unauthorized parties (see Ryhorchuk, column 4, lines 23-41).
In reference to Claims 4 and 5, Solow and Ryhorchuk disclose everything as detailed above with respect to Claim 3, and Solow further discloses the use of AES (Solow, paragraph 0045).  However, neither Solow nor Ryhorchuk explicitly discloses the use of authenticated encryption.  Official notice is taken that it is well-known in the 
In reference to Claim 7, Solow and Ryhorchuk further disclose generating a second key pair and generating and including a digital signature in the messages (see Solow, paragraph 0040, 0049).
In reference to Claim 8, Solow and Ryhorchuk further disclose that the splitting uses a Shamir secret sharing scheme (see Solow, paragraphs 0003, 0006; see also paragraphs 0032-0034).
In reference to Claim 9, Solow and Ryhorchuk further disclose generating the message in a secure memory (see Solow, paragraph 0043).
In reference to Claim 40, Solow and Ryhorchuk further disclose local function calls for various functions (see Solow, paragraph 0029, trusted security hardware).

Claims 19, 22, 23, and 25-27 are directed to devices having functionality corresponding to the methods of Claims 1, 4, 5, and 7-9, and are rejected by a similar rationale, mutatis mutandis.

Allowable Subject Matter

Claims 10-13, 15, 18, 28-31, 33, and 36 are allowed.
Claims 16 and 34 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and (d) set forth in this Office action.
Claim 39 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claims 10 and 28 require a computing device receiving a plurality of messages each including an encrypted secret message and a different key share of a private key.  Although Solow discloses receiving plural key shares at a single device, there is no suggestion to receive the secret message multiple times at the same device, which would generally be an inefficient use of network and/or computational resources.  Therefore, Claims 10 and 28 are allowable over the cited prior art.
Claim 39 requires transmitting first and second messages to a receiving device, where the messages each include an encrypted secret message and a respective first or second key share of a private key.  Although Solow discloses transmitting plural key shares to a single device, there is no suggestion to transmit the secret message multiple times to the same device, which would generally be an inefficient use of network and/or computational resources.  Therefore, Claim 39 includes allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492